DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 and 1/24/2022 was filed after the mailing date of the application on 11/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-14, 17 and 19 are objected to because of the following informalities:  
Claims 1, 8, and 17 recites “a user” which lacks antecedent basis. For examination purposes the claims are interpreted to recite -- the user --.
Claim 19 recites “an evaporator” which lacks antecedent basis. For examination purposes the claims are interpreted to recite -- the evaporator --.
Claims 2-7 and 9-14 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chute opening/closing device” in claim 11.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a chute opening/closing device” corresponds to an opening/closing plate 75.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Lee et al (US 20190024962).
Regarding claims 1, 15-18, Jeong teaches a refrigerator (1) comprising: a main body (10)  having a refrigerating compartment (21) and a freezing compartment (22); a refrigerating compartment door (30) rotatably coupled to the main body to open and close at least a part of the refrigerating compartment (Fig. 1), and including an ice-making compartment (50) and a dispenser (60) on a front surface of the refrigerating compartment door (Figs. 1 and 3); an auxiliary door (40, Fig. 3) coupled to the refrigerating compartment door, to open and close the ice-making compartment (Figs. 1 and 3), such that the auxiliary door is configured to allow a user (user, paragraph 0057) to access the ice-making compartment with the refrigerating compartment door closed (Figs. 1 and 3, paragraph 0050); the auxiliary door having an opening (45) corresponding to the dispenser and configured such that the user can access the dispenser with the auxiliary door closed (Fig. 1) but fails to teach a cold air duct 
However, Lee teaches a cold air duct (181) connecting the ice-making compartment  (201) to the freezing compartment (115) to cool the ice-making compartment (paragraph 0094) to efficiently supply cool within the evaporation compartment to the ice compartment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Jeong to include a cold air duct connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment in view of the teachings of Lee to efficiently supply cool within the evaporation compartment to the ice compartment.
Regarding claims 2 and 18-19, the combined teachings teach the freezing compartment includes a storage space (interior of 115 of Lee) in which food is stored and a heat exchange space (space housing 116 of Lee) in which an evaporator (116 of Lee) is disposed, the cold air duct includes a supply duct (181 of Lee, paragraph 0132) configured to supply cold air from the heat exchange space to the ice-making compartment and a recovery duct (182 of Lee, paragraph 0133) configured to recover cold air from the ice-making compartment to the heat exchange space.
Regarding claim 3, the combined teachings teach the supply duct includes a main body supply duct (181, Fig. 3 of Lee) in the main body and a door supply duct (511, 50 of Lee) in the refrigerating compartment door, and when the refrigerating 
Regarding claim 4, the combined teachings teach the recovery duct includes a main body recovery duct (182, Fig. 3 of Lee) in the main body and a door recovery duct (522, 50 of Lee) in the refrigerating compartment door, and when the refrigerating compartment door is closed (paragraph 0195, 0199, Fig. 3 of Lee), the main body recovery duct and the door recovery duct are connected to each other (paragraph 0195, 0199, Fig. 3 of Lee), and when the refrigerating compartment door is opened, the main body recovery duct and the door recovery duct are separated from each other (Fig. 2 of Lee).
Regarding claim 5, the combined teachings teach an evaporator duct (area housing 116 of Lee) in the freezing compartment to divide the freezing compartment into the storage space and the heat exchange space, wherein the cold air duct is coupled to the evaporator duct (111c, Fig. 3 of Lee).
Regarding claim 7, the combined teachings teach the front surface of the refrigerating compartment door includes a door front plate (31 of Jeong), and the refrigerating compartment door includes a door rear plate (32 of Jeong) forming a rear surface of the refrigerating compartment door, and an insulator (33 of Jeong) provided between the door front plate and the door rear plate.
Regarding claim 8, the combined teachings teach the dispenser includes a dispenser housing (area housing 62 of Jeong) recessed to form a dispensing space (61 of Jeong), a chute (66 of Jeong) configured to guide ice of the ice-making compartment to the dispensing space, and a lever (63 of Jeong) configured to be manipulated by the user to operate the dispenser.
Regarding claim 9, the combined teachings teach the door front plate includes a dispenser installation hole (area housing 60, Fig. 2 of Jeong) that is open to install the dispenser housing therein.
Regarding claim 10, the combined teachings teach the door front plate includes a bottom surface (annotated Fig. 4 of Jeong) forming a lower surface of the ice making compartment, and the bottom surface is formed with an ice pathway hole (annotated Fig. 4 of Jeong) configured to communicate the ice-making compartment with the chute.

    PNG
    media_image1.png
    775
    674
    media_image1.png
    Greyscale

Regarding claim 11, the combined teachings teach the dispenser includes a chute opening/closing device (67 of Jeong) to open and close the chute.
Regarding claims 12 and 15, the combined teachings teach the door front plate includes a water filter accommodating portion (86 of Jeong) recessed therein to accommodate a water filter (80 of Jeong) configured to purify water therein.
Regarding claims 13 and 15, the combined teachings teach the door rear plate includes a water tank accommodating portion (96 of Jeong) recessed therein to accommodate a water tank (90) configured to store water therein.
Regarding claims 13 and 15, the combined teachings teach a valve (valve, paragraph 0071 of Jeong) in the water tank accommodating portion and configured to control supply of water purified by the water filter into the water tank or the ice making compartment (paragraph 0071).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Lee et al (US 20190024962) in further view of Lee (US 20060096310).
Regarding claims 6 and 20, the combined teachings teach a damper (200 of Lee) but fails to teach the damper in the evaporator duct to control supply of cold air into the ice making compartment through the cold air duct.
However, Lee teaches a damper (damper, paragraph 0068) in the evaporator duct (59) to control supply of cold air into the ice making compartment through the cold air duct to control the amount of cooling air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763